Citation Nr: 1309022	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois, that denied the above claims.

In September 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the September 2012 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's active service did not include actual duty or visitation in the 
Republic of Vietnam; the record does not contain credible evidence that the Veteran was present in the inland waterways of Vietnam nor that he personally set foot on the land mass of the Republic of Vietnam; thus, he is not presumed to have been exposed to herbicides, to include Agent Orange. 

2.  Diabetes mellitus was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to active service.

3.  Erectile dysfunction was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for diabetes mellitus, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for the establishment of service connection for erectile dysfunction, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in December 2007, February 2009, and October 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board acknowledges that, to date, the Veteran has not been afforded a VA examination in regard to his claims for service connection.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to adjudicate the Veteran's claims of entitlement to service connection.  Specifically, there is no indication, besides the Veteran's own statements, that the Veteran's asserted diabetes mellitus and erectile dysfunction may be related to his active service.  While the Veteran has been diagnosed with the asserted condition, there is no evidence of such in service or for many years thereafter, there is no evidence of manifestation of the conditions during any applicable presumptive period, and there is no medical evidence of a nexus relating the asserted conditions to service.  As such, the necessity for a VA examination has not been triggered.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as diabetes mellitus, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The regulation is clear that such service includes only those with service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The following diseases are associated with herbicide exposure for purposes of this presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).  Erectile dysfunction is not among the specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is warranted.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449, and 61 Fed. Reg. 57, 586-589 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42, 600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32, 395-407 (June 12, 2007). 

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct basis.  Combee v. Brown, 34 F.3d 1039  (Fed Cir. 1994).  See, also, McCartt v. West, 12 Vet. App. 164, 167 (1999) (the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Diabetes Mellitus and Erectile Dysfunction

During his September 2012 hearing, the Veteran asserted that he served aboard the USS Coral Sea (a so-called "deep" or "blue water" naval vessel) during the Vietnam War, and that as a result of his tour of duty in the waters off the shore of Vietnam, he was exposed to herbicides, which caused his currently diagnosed diabetes mellitus and associated erectile dysfunction.  The Veteran explained that the USS Coral Sea was an aircraft carrier that was located approximately 60 to 100 miles off shore, and that airplanes that had been exposed to herbicides would regularly take off and land from the ship.  He also asserted that the water used for drinking and cleaning was obtained from the sea and distilled on board, and that this water had been contaminated by a number of toxins, to include herbicides which had been sprayed in Vietnam.  The Veteran indicated that the ship never docked on land during his tour of duty.

A November 2010 VA Memorandum shows that it was determined that there was not sufficient information available to verify that the Veteran had service in Vietnam.  In this regard, his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214), service treatment records, and service personnel records did not indicate any service in Vietnam.  Additionally, in a statement dated in February 2010, the Veteran indicated that he had not set foot on the ground in Vietnam.

In support of his claim, the Veteran submitted a number of treatises in an effort to substantiate his claim that he had been exposed to herbicides while on board the USS Coral Sea.  A March 2000 transcript of a Department of Defense News Briefing, shows that a correlation between herbicide exposure and diabetes mellitus was discussed.  A Report to the Department of Veterans Affairs, Australia, received June 14, 2010, suggests that distillation of water contaminated with pesticides resulted in the contamination of distilled water with regard to the Royal Australian Navy during the Vietnam War.  Citations from the Institute of Medicine dated in 2009, suggest a possible contamination of drinking water on board ships off shore during the Vietnam War.  An article titled Co-distillation of Agent Orange and Other Persistent Organic Pollutants in Evaporative Water Distillation, received June 14, 2010, suggests the possible contamination of drinking water on board ships off shore during the Vietnam War.  A Risk Analysis of Shipboard Drinking Water Chemical Contaminants, dated in August 2000, showing that there was a moderate risk of chemical contamination of the drinking water production storage and distribution systems of the ships studied.  The USS Coral Sea was not one of the ships studied for this analysis.

The Board has considered the foregoing treatises as they pertain to the Veteran's claims.  However, the treatise evidence merely discusses generic relationship between contaminated water and the distillation process.  This evidence does not confirm with any specificity that the USS Coral Sea was contaminated by herbicides during the Veteran's period of active service.  See generally, Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  As such, these articles are of limited probative value.

Significantly, service in the official waters off the coast of Vietnam does not constitute 'service in the Republic of Vietnam.'  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the United States Court of Appeals for Veterans Claims (Court) had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Instead, service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2012).

The Veteran has specifically denied that he set foot in Vietnam.  As indicated above, he argues that he was exposed to herbicides during his service aboard the USS Coral Sea through contact with airplanes which had returned from flights to Vietnam and from contaminated water.  The Board has no reason to disbelieve the Veteran's statements that he was around aircraft while aboard the USS Coral Sea, however, there is no evidence that he was exposed to any herbicide as a result.  Moreover, while the Veteran asserts that the water used for drinking and cleaning on the USS Coral Sea had been contaminated, there is no concrete evidence to substantiate his claim.  

In a May 2009 MEMORANDUM FOR RECORD, the Joint Services Records Research Center Statement on Research (JSSRC) concluded that in the course of its research efforts, it has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  See May 2009 MEMORANDUM FOR RECORD, DEPARTMENT OF THE ARMY U.S. ARMY & JOINT SERVICES RECORDS RESEARCH CENTER 7701 TELEGRAPH ROAD KINGMAN BUILDING, ROOM 2C08 ALEXANDRIA, VA 22315-3828

Additionally, the record does not indicate, and the Veteran has not contended, that he had any "inland" water, or "Brown Water," service while stationed aboard the USS Coral Sea. See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166  (May 8, 2001) (which find that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases).  In this regard, the Board reiterates that the USS Coral Sea was said to be an aircraft carrier. 

In short, there is no competent and probative evidence that the Veteran was exposed to herbicides during his active duty.  Accordingly, based on this record, the Board finds that herbicide exposure has not been shown, and service connection on a presumptive basis under 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6) is not available.

Moreover, the evidence of record does not support the contentions that the Veteran's diabetes mellitus and erectile dysfunction are otherwise directly related to his period of active service.

In this regard, the Veteran's service treatment records are completely silent as to any diagnosis of or treatment for symptoms associated with either diabetes mellitus or erectile dysfunction.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

Following service, private medical records from W. D. S., M.D., and from J. P. M., M.D., dated in July 2005, show that the Veteran was said to have diabetes mellitus.  Thereafter, private medical records from J. J. H., M.D., dated from August 2005 to March 2010, confirm that the Veteran has a current diagnosis of both diabetes mellitus and erectile dysfunction.   These records, however, do not provide an opinion relating the diagnosed diabetes mellitus or erectile dysfunction to the Veteran's period of active service, to include any asserted exposure to herbicides.

As shown, there is no indication of the manifestation of either diabetes mellitus or erectile dysfunction within one year of service discharge, and not until the July 2005 private medical records, which is more than 35 years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, may be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes the Veteran's contentions that he has diabetes mellitus and erectile dysfunction as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

The Veteran, however, has not asserted that he has had a continuity of symptomatology since service.  Moreover, he has not suggested that the diabetes mellitus or erectile dysfunction are related to a disease or injury in service beyond his asserted exposure to herbicides.  As exposure to herbicides has not been established as explained above, the Veteran's lay assertions as to the manifestation of his current disabilities are of limited probative value.  While the Veteran is competent to describe that which he experienced in service and thereafter, any contentions that his diabetes mellitus or erectile dysfunction are related to active service are outweighed by the remaining evidence of record.

Given the absence of evidence in support of the Veteran's claims, for the Board to conclude that the Veteran has the asserted diabetes mellitus and erectile dysfunction as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2012); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As such, the evidence in this case weighs against the claims of service connection for diabetes mellitus and erectile dysfunction, to include as due to exposure to herbicides.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.

Service connection for erectile dysfunction, to include as due to exposure to herbicides, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


